Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2021 has been entered.
The amendment filed with the RCE submission of June 8, 2021 has been receved and entered.  With the entry of the amendment, claims 2-16, 18, 19, 21 and 26-33 are canceled, and claims 1, 17, 20, 22-25, 34-37 and new claims 38-39 are pending for examination.
 
Election/Restrictions
Non-elected claims  6, 8-16 and 26-32 have been canceled in the amendment of July 14, 2020.

Claim Rejections - 35 USC § 112


The rejections of claims 1, 17, 20, 22-25 and 33-37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention  is withdrawn due to the amendment of June 8, 2021 changing the scope of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Koo et al (US 2013/0344348) in view of Hallstadius et al (US 2006/0227924).
Claim 39: Koo teaches a method of forming a corrosion resistant barrier layer on a substrate of a component for a nuclear fuel assembly, such as a cladding tube (0021-0021, 0051-0052), where the substrate can be zirconium alloy (0021), and the coating is applied to a desired thickness and can be made using Cr2O3 and Y2O3 particles that are coated on the substrate (note 0022, 0035, one or more of materials including Cr2O3 and Y2O3, with a controlled coating thickness at 0042, and use of particles indicated 0066-0069). 
Koo does not specifically provide that the coated article can be used in a water cooled nuclear reactor, however, Hallstadius describes that components such as tubular cladding made of Zr alloys are used in nuclear reactors (0001), where such reactors .

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Hallstadius et al (US 2006/0227924) in view of Harada et al (US 2002/0177001) and Gruner (US 4898785), EITHER alone OR further in view of KR 10-20160005819 (hereinafter ‘819).
Claim 39: Hallstadius describes that structural forms, such as cladding, for an aqueous (water) cooled nuclear reactor vessel component can be coated with a ceramic having a melting point over 1850 degrees C (abstract), which provides temperature protection ([0024]), where any ceramic type material having a melting point over 1850 degrees C can be used ([0033]), and where the coating can be applied by plasma spraying over a metal surface, metal alloy ([0035], [0010]) and on structural forms that can be cladding for nuclear fuel, etc. (claims 1,2), and the cladding can be a zirconium based alloy ([0028]) and also noted that the components including cladding for the nuclear reactor can be made with zirconium based alloys ([0001]), giving a suggested zirconium alloy substrate to be provided.  The coating can be applied to a desired thickness of 0.01 mm to 10 mm (10 microns to 10,000 microns) ([0035]).  It is also 
As to the specific coating material to use, as noted above, Hallstadius provides for using any ceramic type material having a melting point over 1850 degrees C.  Hallstadius also describes with example materials that mixtures of ceramic materials can be used ([0032]), indicating multiple ceramics would be expected to be predictably and acceptably used for the coating material.  Harada provides that a known such ceramic material is yttria (Y2O3) with a melting point of 2410 degrees C ([0032]), and being well known to be plasma sprayed on the surface of a substrate or on a metal bonding layer ([0021], [0039], [o027]-[0030]), where the plasma spraying can be done with atmospheric or reduced pressure ([0047]).   Harada further indicates that the coatings can be 50-2000 microns thick ([0029], within the range of Hallstadius) and can be dense with a porosity of 0.5 to 10 % giving corrosion resistance ([0030]).  Additionally, Gruner describes that Cr2O3 (which the Examiner takes Official Notice has a melting point of 2435 degrees C or approx. 2400 degrees C, if applicant disagrees, he should so respond on the record, and so Cr2O3 would be a ceramic with a melting point over 1850 degrees C), is a known ceramic that can be applied by plasma spraying (vacuum plasma spraying described) to provide a dense protective coating, where the porosity can be less than 2% for the applied coating, for example (abstract, column 2, lines 60-68), where the Cr2O3 coating can be applied over an underlayer (column 3, lines 15-25), and the Cr2O3 would be applied as a powder (particles) (note spray of powder, column 4, lines 55-60, column 3, lines 30-35) and also gives desirable hardness (column 2, lines 40-45).

Optionally, further using  ‘819, ‘819 would further indicate that when providing coatings for zirconium alloy cladding tubes that would be used for  a nuclear fuel assembly, coatings to be applied can include  mixtures of Y2O3 and Cr2O3 (note the coating of at least one of a list including these materials) to provide a high temperature oxidation resistant coating (note especially, page 4 of the translation, and also page 3 of .

Claims 1, 17, 20, 22, 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hallstadius in view of Harada and Gruner, EITHER alone OR further in view of ‘819 as applied to claim 39 above, and further in view of KR 10-1595436 (hereinafter ‘436).
Claims 1, 22, 34, 38: Hallstadius in view of Harada and Gruner, EITHER alone OR further in view of ‘819 would suggest plasma spraying particles of the Y2O3 and Cr2O3 to form the corrosion coating of a desired thickness as discussed for claim 39 above, and furthermore it would be suggested for the coating to be uniform (as desired by claim 1), such as a uniform mixture, to give a same consistent mixture of the Y2O3 and Cr2O3 throughout so as to give the same corrosion protection over the whole surface, and/or also to be of a uniform thickness to give a desirable thickness over the whole surface of the coating that would be selected and optimized from the coating thickness of Hallstadius.
Further, as to forming an interlayer consisting of Mo, for example, on the Zr alloy substrate to be positioned between the substrate and the corrosion resistant barrier 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hallstadius in view of Harda and Gruner, EITHER alone OR further in view of ‘819 to provide a Mo interlayer bond layer of only Mo beneath the Y2O3/Cr2O3 layer, where the Mo layer is applied by cold spraying on the substrate, prior to applying the Y2O3/Cr2O3 layer, as suggested by Harada and ‘436, to provide a desirable bond layer, since Harada indicates that an adhesion improving interlayer consisting of Mo can be provided on the substrate to help adhere applied Y2O3, Gruner notes that Cr2O3 can also be applied on an interlayer and ‘436 indicates on Zr alloy nuclear components how a cold sprayed Mo layer can be used before a further coating applied, indicting the acceptability of using cold sprayed Mo layers on Zr alloy nuclear components, and given Mo’s known use as a bond layer for plasma sprayed Y2O3 material, it thus would have been suggested to provide the Mo layer of ‘436 by cold spraying on the exterior surface of the substrate before applying the Y2O3/Cr2O3 layer with an expectation of predictably acceptable improved adhesion, since at least the Y2O3 material adhesion would be improved by using an adhesion layer of Mo and it would be a material known to be acceptably used in layers for Zr alloy nuclear components as well.
Claim 17: Hallstadius provides that coating can be applied to a desired thickness of 0.01 mm to 10 mm (10 microns to 10,000 microns) ([0035]), overlapping that claimed.  Further, Harada also indicates that yttria can be plasma sprayed in the range prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 20: ‘436 would indicate that the Mo particle used for cold spraying can have a particle diameter (particle size as noted for claim 1 above) of 20-30 microns, in the claimed range (pages 6-7 of description translation), giving a suggested size to use for application.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hallstadius in view of Harada, Gruner and ‘436, EITHER alone OR further in view of ‘819 as applied to claims 1, 17, 20, 22, 34 and 38 above, and further in view of Ledford et al (US 2014/0254740).
Claim 23: as to the cold spraying of the Mo comprising using a pressurized carrier gas, adding particles of the Mo to the pressurized gas,  and spraying the carrier gas and entrained particles at the claimed velocity, Ledford describes a cold spray process used for coating nuclear reactor components, where the cold spray process includes providing a pressurized (high pressure) inert gas flow, where the inert gas can be argon or helium, and where particles of coating material are added (entrained) in this inert gas (so a carrier gas), and then the carrier gas and inert particles are sprayed on the substrate 
particle size would be of a size of approximately 5 to about 20 microns (overlapping tht claimed and of ‘436) ([0037]).  Furthermore, as to the gas temperature, ‘436 describes heating the gas for spraying Mo to 800 degrees C (page 7, description translation). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hallstadius in view of Harada, Gruner and ‘436, EITHER alone OR further in view of ‘819 to use pressurized carrier gas with entrainment of particles and velocity as claimed and with the heating as described by ‘436 to give heating the gas as claimed to provide the cold spraying as suggested by Ledford with an expectation of providing a desirable cold spraying, since ‘436 describes low temperature spraying (cold spraying) with use of heated gas in the claimed temperature range for spraying to speed up rapidly and collide with the surface (note pages 6-7 of description translation) and Ledford suggests using heated pressurized gas with entrainment of particles and velocity overlapping that claimed for cold spraying, giving suggested details for the cold spraying.  As to the velocity, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize from within the taught range of Ledford for the best coating, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Claim 24: ‘436 would indicate nitrogen gas can be used for spraying (page 7, description translation) and Ledford describes helium or argon as discussed for claim 23 above.
.

Claims 1, 17, 34, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hallstadius in view of Harada and Gruner, EITHER alone OR further in view of ‘819 as applied to claim 39 above, and further in view of EITHER Thompson et al (US 3969186 OR  Japan 55-126891 (hereinafter ‘891).
Claims 1, 34, 37, 38: Hallstadius in view of Harada and Gruner, EITHER alone OR further in view of ‘819 would suggest plasma spraying particles of the Y2O3 and Cr2O3 to form the corrosion coating of a desired thickness as discussed for claim 39 above, and furthermore it would be suggested for the coating to be uniform (as desired by claim 1), such as a uniform mixture, to give a same consistent mixture of the Y2O3 and Cr2O3 throughout so as to give the same corrosion protection over the whole surface, and/or also to be of a uniform thickness to give a desirable thickness over the whole surface of the coating that would be selected and optimized from the coating thickness of Hallstadius.
Further, as to forming an interlayer consisting of Mo or W, for example, on the Zr alloy substrate to be positioned between the substrate and the corrosion resistant barrier, Harada describes that it is desirable to provide an Mo or W undercoat (interlayer) on the substrate before applying the Y2O3 material, for example, where the Mo or W is excellent in adhesion property to the Y2O3 sprayed coating (and thus the interlayer would be between the substrate and Y2O3 containing coating) ([0014], [0028]), where simply molybdenum or tungsten can be the interlayer material, so 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hallstadius in view of Harada and Gruner, EITHER alone OR further in view of ‘819 to provide a Mo or W interlayer bond layer of only Mo or W beneath the Y2O3/Cr2O3 layer, applied to the substrate prior to applying the Y2O3/Cr2O3 layer, as suggested by EITHER Thompson OR ‘891 to provide a desirable bond layer, since Harada indicates applying an adhesion improving intermediate layer which can be simply Mo or W before a Y2O3 ceramic layer to enhance adhesion, Gruner notes an interlayer (underlayer) can be applied before applying a Cr2O3 layer, and Thompson indicates that Mo or W (which can be simply Mo or W as no other materials required) is known to be used on zirconium alloy nuclear elements, and alternatively ‘891 indicates how a Mo or W coating (which can be simply Mo or W as no other materials required) can be used on zirconium alloy nuclear elements, and given molybdenum’s or tungsten’s known use as a bond layer for plasma sprayed yttria, it thus would have been suggested to provide the simply Mo or W layer .

Claims 1, 17, 35, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hallstadius in view of Harada and Gruner, EITHER alone OR further in view of ‘819 as applied to claim 39 above, and further in view of Suzuki et al (US 4145764) and Japan 55-126891 (hereinafter ‘891).
Claims 1, 35, 36, 38: Hallstadius in view of Harada and Gruner, EITHER alone OR further in view of ‘819 would suggest plasma spraying particles of the Y2O3 and Cr2O3 to form the corrosion coating of a desired thickness as discussed for claim 39 above, and furthermore it would be suggested for the coating to be uniform (as desired by claim 1), such as a uniform mixture, to give a same consistent mixture of the Y2O3 and Cr2O3 throughout so as to give the same corrosion protection over the whole surface, and/or also to be of a uniform thickness to give a desirable thickness over the whole surface of the coating that would be selected and optimized from the coating thickness of Hallstadius.
Further, as to forming an interlayer consisting of Nb or Ta, for example, on the Zr alloy substrate to be positioned between the substrate and the corrosion resistant barrier, Harada describes that it is desirable to provide an Mo or W undercoat (interlayer) on the substrate before applying the Y2O3 material, for example, where the Mo or W is excellent in adhesion property to the Y2O3 sprayed coating (and thus the interlayer would be between the substrate and Y2O3 containing coating) ([0014], 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hallstadius in view of Harada and Gruner, EITHER alone OR further in view of ‘819 to provide a Nb or Ta interlayer bond layer of only Nb or Ta beneath the Y2O3/Cr2O3 layer, applied to the substrate prior to applying the Y2O3/Cr2O3 layer, as suggested by Suzuki and ‘891 to provide a desirable bond layer, since Harada indicates applying an adhesion improving intermediate layer which can be Mo before a Y2O3 ceramic layer to enhance adhesion, Gruner notes an interlayer (underlayer) can be applied before applying a Cr2O3 layer, and Suzuki indicates Mo or Nb or Ta (which can be simply Mo or Nb or Ta as no other 

The rejection of claims 1, 17, 20, 22 and 33-34 under 35 U.S.C. 103 as being unpatentable over Japan 2004-332090 (hereinafter ‘090) in view of  Kazakos et al (US 6226483), Petter et al (US 4516255) and KR 10-1595436 (hereinafter ‘436) is withdrawn due to the amendment of June 8, 2021 changing the scope of the claims.

The rejection of claims 1, 17, 33 and 35 under 35 U.S.C. 103 as being unpatentable over Japan 2004-332090 (hereinafter ‘090) in view of  Kazakos et al (US 6226483), Suzuki et al (US 4145764) and Thompson et al (US 3969186) is withdrawn due to the amendment of June 8, 2021 changing the scope of the claims.

The rejection of claims 1, 17, 33 and 36 under 35 U.S.C. 103 as being unpatentable over Japan 2004-332090 (hereinafter ‘090) in view of  Kazakos et al (US 6226483), Suzuki et al (US 4145764) and Japan 55-126891 (hereinafter ‘891) is withdrawn due to the amendment of June 8, 2021 changing the scope of the claims.

The rejection of claims 1, 17, 33 and 37 under 35 U.S.C. 103 as being unpatentable over Japan 2004-332090 (hereinafter ‘090) in view of  Kazakos et al (US 6226483), Petter et al (US 4516255) and Thompson et al (US 3969186) is withdrawn due to the amendment of June 8, 2021 changing the scope of the claims.

The rejection of claims 1, 17, 20, 22, 33 and 34 under 35 U.S.C. 103 as being unpatentable over Dulka et al (US 2009/0046825) in view of Japan 10-204666 (hereinafter ‘666), Kazakos et al (US 6226483), Petter et al (US 4516255) and KR 10-1595436 (hereinafter ‘436) is withdrawn due to the amendment of June 8, 2021 changing the scope of the claims.

The rejection of claims 1, 17, 33 and 35 under 35 U.S.C. 103 as being unpatentable over Dulka et al (US 2009/0046825) in view of Japan 10-204666 (hereinafter ‘666), Kazakos et al (US 6226483), Suzuki et al (US 4145764) and Thompson et al (US 3969186) is withdrawn due to the amendment of June 8, 2021 changing the scope of the claims.

The rejection of claims 1, 17, 33 and 36 under 35 U.S.C. 103 as being unpatentable over Dulka et al (US 2009/0046825) in view of Japan 10-204666 (hereinafter ‘666), Kazakos et al (US 6226483), Suzuki et al (US 4145764) and Japan 55-126891 (hereinafter ‘891) is withdrawn due to the amendment of June 8, 2021 changing the scope of the claims.

The rejection of claims 1, 17, 33 and 37 under 35 U.S.C. 103 as being unpatentable over Dulka et al (US 2009/0046825) in view of Japan 10-204666 (hereinafter ‘666), Kazakos et al (US 6226483),  Petter et al (US 4516255) and Thompson et al (US 3969186) is withdrawn due to the amendment of June 8, 2021 changing the scope of the claims.
Response to Arguments
Applicant's arguments filed June 8, 2021 have been fully considered.
 As to the rejections of the claims, due to the amendments, the previous rejections have been withdrawn and new rejections provided using new primary references.  Note the additional references to Koo and KR 10-20160005819, and the use of previously cited references, such as Hallstadius, Harada, Gruner, etc.   Note that Hallstadius and Harada were listed on the PTO-892 of Feb. 6, 2019 and Gruner was listed on the PTO-892 of April 15, 2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718